PER CURIAM
Plaintiff, an inmate at the Oregon State Penitentiary, seeks review of the trial court’s dismissal of his petition for a writ of habeas corpus, arguing that the court erred in various respects. For the following reasons, we affirm.
In this action, plaintiff challenged the validity of a Board of Parole order deferring his release date from May 1995 to May 1997 on the basis of a psychological evaluation. After his petition was filed, plaintiff refused to undergo a psychological evaluation for use at the next scheduled parole hearing and, consequently, his release was again deferred based on that refusal. Plaintiff then amended his pleading in the present case to challenge the second deferral of his parole. On appeal, plaintiff argues that the Board’s initial deferral was impermissible under our decision in Meadows v. Schiedler, 143 Or App 213, 924 P2d 314 (1996), and that its later order is flawed because it lacked authority to defer parole based on an inmate’s refusal to undergo a psychological examination.
 Plaintiff’s claim regarding the first deferral is moot. Jones v. Thompson, 156 Or App 226, 968 P2d 380 (1998). Regarding his argument that the Board lacked authority to require him to undergo a psychological evaluation, we disagree. ORS 144.223(1) provides that the Board “may require any prisoner being considered for parole to be examined by a psychiatrist or psychologist before being released on parole.” Plaintiff’s other arguments do not require discussion.
Affirmed.